BES Sab Re VIET OT

Case 1:19-cv-00810-RBW Document 58.4hjex 093 FU EagS oR a

why A, 53

iN THE UNITED STATES DISTRICT COURT 6/3/09
FOR THE DISTRICT OF COLUMBIA

DAVID ANDREW CHRISTENSON Movant,

ELECTRONIC PRIVACY INFORMATION CENTER Judge Reggie B. Walton
Plaintiff,

V. Civ. Action No. 19-810 - RBW
UNITED STATES DEPARTMENT OF JUSTICE

Defendant.

Notice — | make $22,000.00 per year working for Brooks Brothers as a supervisor at the Silver Sands
Outiet Mall in Miramar Beach Florida. My life, and what little money | have, | dedicate to saving my
fellow man.

| have directly (documented in the court records — two examples are listed below) challenged the
following over censorship and criminal violations of the First Amendment with the result being the
Genocide of Mankind. These individuals and entities have chosen money and power over Mankind:
Mega Billionaire Warren Buffet/Berkshire Hathaway, Mega Billionaire (deceased) Tom Benson/The New
Orleans Saints and Pelicans, Mega Billionaire Donald Newhouse/Advance Publications, Mega Billionaire
Jeff Bezos/Amazon.com and the Washington Post, Mega Billionaire Bill Gates/Microsoft, Mega
Billionaire Rupert Murdoch/Fox, Mega Billionaire Arthur Ochs Sulzberger Jr./The New York Times, Mega
Billionaire Mark Zuckerberg/Facebook, Mega Billionaires Larry Page and Sergey Brin/Google and
YouTube, etc.

> Notice - The murder and the coverup of Mankind is correlated with the murder of a newspaper
— the New Orleans Times Picayune. USCA Case #19-5121 Document #1788254 Filed: 05/16/2019
Page 1 of 16 Attached

> Notice — Unbelievable - Amazon.com/Jeff Bezos/Washington Post are going to censor me after
seven years. *Served on this court on May 20", 2019.

 

 

ristenson
Box 9063 Miramar Beach, Florida 32550
504-715-3086 davidandrewchristenson@gmail.com; dchristenson6@hotmail.com;

CERTIFICATE OF SERVICE

 
 
  

| hereby certify that on

4 foregoing with the Clerk of Court and
served the padifg

e-mail and first-class mail.

    

 

 

David Andrew Christenson RECEIVED

\ Mail Room amg

way 2 4 2019

 

 

 

ela Ds, Caesar, Clerk of Court
" ES +t Court, District of Columbi. |
Case 1:19-cv-00810-RBW Document 58 Filed 06/03/19 Page 2 of 16
RECE"VED

 

51 D1 Document #1788254 Filed: 05/16/2019 Page 1 of 16

 

MAY | 6 2019
UNITED STATES COURT OF APPEALS

Unl ci FOR THE DISTRICT OF COLUMBIA CIRCUIT

 

 

David Andrew Christenson — Appellant (Movant) Case: 19-5121
v. Civ. Action No. 19-810 - RBW
Appellee NA

(Electronic Privacy Information Center v. United States Department of Justice)

Notice The murder and the coverup of Mankind is correlated with the murder of a newspaper —
the New Orleans Times Picayune.

This is why I should be allowed to see the Mueller Report. If Mankind is to survive then I must
be heard. What I wrote/documented goes back to 2012, seven years ago.

The stupidity of it all. It is suicide. The constraints have to be adhered too even if it means the
Genocide of Mankind. The Federal Judiciary is sacrificing everything to keep me silent.

There is only one way for me to be legitimate and that is through the Federal Judiciary.

I can’t do this by myself. “Sue Sponte” by the Federal Judiciary will help to save Mankind if it is
not to late.

WE CANNOT HAVE TAMPER FREE ELECTIONS WITHOUT HONORING AND
ENFORCING THE FIRST AMENDMENT,

Warren Buffett of Berkshire Hathaway, Tom Benson of the Saints, etc. wanted to buy the New
Orleans Times Picayune when they found out the Newhouse Family/Advance Publications was
changing the business model of a very successful newspaper. In 2012 the New Orleans Times
Picayune was the most profitable home delivery newspaper in the country but the Newhouse
Family/Advance Publications knew that they had a liability that would destroy their family and
business. They had covered up the release of the Katrina Virus. In order to protect themselves
they had to dissolve the corporation and drastically change the business model and they could
not sell the newspaper. Their actions had been egregious, malicious and intentional. THIS IS
THE GENOCIDE OF MANKIND.

January 6", 2013, I published a video on YouTube. The narrative from video 158 is attached.
The United States Supreme Court and The Katrina Virus cover pages is attached.
The 60 Minutes narrative from the piece that was done is January 2013 is attached.

FOX8 news piece about Warren Buffett questioning the sale of the New Orleans Times
Picayune. Buffett just purchased newspapers.

New York Times article dated May 12%, 2019 about the end of the New Orleans Times Picayune
is attached.
Case 1:19-cv-00810-RBW Document 58 Filed 06/03/19 Page 3 of 16

USCA Case #19-5121 Document #1788254 Filed: 05/16/2019 Page 2 of 16

Cover page of the DOJ/OPR report (The Horn Report) about Prosecutor Misconduct and the
connection with the New Orleans Times Picayune. The report is 157 pages and is not complete.
Much of the report is sealed.

GODSPEED.

 

David AndreWTChristenson

Box 9063

Miramar Beach, Fl. 32550
504-715-3086
davidandrewchristenson@gmail.com

dchristenson6@hotmail.com

OF SERVICE
Thereby certify that on M foregoing with the Clerk of Court and
el of record by e-mail.

  

 

~~ David Andrew Christenson
Case 1:19-cv-00810-RBW Document 58 Filed 06/03/19 Page 4 of 16
USCA Case #19-5121 Document #1788254 Filed: 05/16/2019 Page 3 of 16

V158 60 Minutes Propaganda to protect the criminal enterprise of Donald Newhouse and Advance
Publications. Published January 6", 2013.

60 minutes was used and manipulated by Donald Newhouse, Advance Publications and the New Orleans
Times Picayune. Donald Newhouse spun his propaganda. Will he save his empire? {I found it very odd
that Steven Newhouse, President, declined to be interviewed for such a puff piece. Why?)

Naphin Deirdre Curran (Producer) and Morley Safer did a very respectable job. David Carr from the New
York Times actually told some truths or he accidently let them slip. Carr actually stated that it “seems
odd” and that is the hook to look further and deeper.

Fact: Donald Newhouse, Advance Publications and the Times Picayune covered up the release of the
Katrina Virus and the murdering of Americans by the US Military during Hurricane Katrina. New Orleans
has the highest death, cancer, asthma, infant mortality, AIDS, suicide, etc. rates in the nation per the
National Institute of Health. It also has the lowest life expectancy. New Orleans Times Picayune reporter
Maki Somosot wrote “meaning (life expectancy) that residents there have about the same prospects as
people in sub-Saharan African nations such as Cameroon and Angola.” Men that live in Zip Code
70112, one of the largest and most populated, have a life expectancy of 54 years, 30 years below the
national average, and that number is going down per the Center for Disease Control and Prevention.
One hundred and fifty five million Americans and Canadians may be infected with the Katrina Virus per
“The United States Supreme Court and The Katrina Virus”. The resulting Genocide and Murder will
become public knowledge in time. The cover-up will fail and the criminal activities of Donald Newhouse,
Advance Publications and the Times Picayune will be exposed. Criminal charges will follow. (Please
review the ongoing Harvard Medical School study)

Donald Newhouse could not sell the Times Picayune without disclosing the civil and criminal liability of
the Katrina cover-up. In essence he could not tell Tom Benson and Warren Buffett that he had and was
participating in the cover-up of the Genocide that was taking place in America and Canada. Ironically this
parallels what happened to the Jews in World War I! and their impending Genocide.

It was stated by David Carr that the Times Picayune was profitable. It was. The price of the daily paper
had just been raised. It was the most profitable paper in the United States. That is why Warren Buffet,
Tom Benson, the Baton Rouge (Advocate?) newspaper, etc. wanted to buy the Times Picayune.

Donald Newhouse dissolved the old corporation and formed a new one with a completely different
business mode! so as to avoid any type of civil lawsuit for his criminal actions in the cover-up of the
release of the Katrina Virus and the murdering of Americans by the US Military. (Watch the Danziger
Bridge and Henry Glover Civil Rights cases in New Orleans. Additionally watch the D0) moniker scandal,
the posting of comments by DOJ employees to sway public opinion and taint jury pools, that is
unfolding in New Orleans and that will have national implications for the criminal justice system. US
Attorneys Eric Holder, Thomas Perez, Bobbi Bernstein, Jim Letten, Jan Mann, Sal Perricone, Jim Mann,
Michael Magner, Maurice Landrieu (The brother of Senator Mary Landrieu and Mayor Mitch Landrieu),
Case 1:19-cv-00810-RBW Document 58 Filed 06/03/19 Page 5 of 16
USCA Case #19-5121 Document #1788254 Filed: 05/16/2019 Page 4 of16

etc. are all involved. Convictions were falsely obtained as well as plea deals because of the, official and
unofficial, DOJ propaganda machine.)

Please think about this. You have a profitable paper (With cash buyers) with all of the capital equipment
in place and yet you reduce your reporter workforce by half even though you have the same amount of
news. You actually get rid of your most experienced reporters. The population is increasing. You printing
presses and trucks are still there. What am { missing? Yes, a cover-up.

! liked the jast comment that Morley Safer (Morley was manipulated) made on behalf of Donald
Newhouse. It was the spin about the Cleveland paper. Donald Newhouse seems to have been successful
in spinning his propaganda.

Within a year the Times Picayune will be back to delivering seven days a week.

V158 http://www.youtube.com/watch?v=VZlhZTvp64c
V156 http://www.youtube.com/watch?v=JCat7ADLKLM

tp://www.youtube.com/watch?v=HrLODPVyBhE
V155 http://www.youtube.com/watchev=RPGYWh87UWE
Case 1:19-cv-00810-RBW Document 58 Filed 06/03/19 Page 6 of 16
USCA Case #19-5121 Document #1788254 Filed: 05/16/2019 Page 5 of 16

My books have been removed/censored/sanitized from the Library of Congress. All references to me and
my books have been removed/censored/sanitized from the Library of Congress. My books have Library of
Congress Control Numbers {LCCN). This book was placed into the Library of Congress in 2012.

The United States Supreme Court and The Katrina Virus
A Prelude/Reference Book/Appendix - Book 7
By David Andrew Christenson
ISBN 978-0-9846893-8-5 Hardback SCKV
ISBN 978-0-9846893-9-2 EBook SCKV
LCCN 2012933074
Copyright 1-724163643
Persimmon Publishing
Box 9063
Miramar Beach, Florida 32550

An Epic Constitutional Crisis. | am talking about the political destruction of all three branches (Executive,
Judicial and Legislative) of our Federal Government. One hundred and fifty five million Americans and
Canadians may be infected with The Katrina Virus. Did the United States Supreme Court participate in
the criminal cover-up? Misprision is a crime/felony. In simple terms it means that you had knowledge of
a crime and did nothing. Did the Supreme Court have knowledge? YES! | gave them the knowledge. The
real question is: what did the Supreme Court do with the knowledge of The Katrina Virus and the cover-
up?

There was no simple way to present this story. | fully acknowledge that the material is presented in an
incoherent manner. What you are reading is a compilation of my communications with the Supreme
Court since my arrest for cyberstalking FBI Special Agent Steven Rayes on March 15", 2011. It must be
emphasized that | was arrested on a Louisiana Warrant (not a Federal Warrant as one would expect.)
and | have never been charged with a crime. A Louisiana Search and Seizure Warrant was used by the
FBI to steal my evidence, documentation, etc. of what happened in New Orleans after Hurricane Katrina.
in simplistic terms chemical warfare contaminates were released from DOD and CIA classified facilities.
The United States Military conducted operational missions in violation of Federal Law and killed
Americans. 1500 Americans are still missing. Were the contaminated bodies recovered, analyzed and
burned in Federal Government incinerators? Are some of the bodies being kept alive in vegetative states
so that the Federal Government can study the long term effects of the Katrina Virus? (Remember the
Syphilis Studies in Alabama and Guatemala.)

This is a Prelude/Reference Book/Appendix. The end of the story has not been written. Judgment must
not be passed upon the Supreme Court at this time. The Supreme Court may have actually protected
me. Think about it. Who could the Supreme Court have turned to? Congress and the Executive Branch
are responsible for the murder, genocide, treason and crimes against humanity. The only option for the
Supreme Court may have been to provide me with the protection needed, to not only uncover the truth
about the Katrina Virus, but to bring it to the attention of American and Canadian people.
Case 1:19-cv-00810-RBW Document 58 Filed 06/03/19 Page 7 of 16

USCA Case #19-5121 Document #1788254 Filed: 05/16/2019 Page 6 of 16
60 Minutes

Outcry after NOLA's daily paper cuts back

The Times-Picayune moves to a three-day-a-week publishing schedule, causing New Orleans to be the
targest U.S. city without a daily paper 2013 Jan 07
https://www.cbsnews.com/news/outcry-after-nolas-daily-paper-cuts-back/3/

The following script is from "The Paper" which aired on Jan. 6, 2012. Morley Safer is the correspondent.
Deirdre Naphin, producer.
It’s hardly news that the newspaper business is on the ropes. Some papers have folded completely,
others have reduced the number of pages. Virtually an entire industry in free fall due mainly to easy
access to the web, offering news practically as it happens.
The most recent casualty is the New Orleans Times-Picayune, an institution that's seen the city through
good times and the worst of times, a part of the very fabric of a unique American city. Last October, The
Times-Picayune began publishing only three days a week-making New Orleans the largest American city
without a daily paper. Advance Publications, owned by the Newhouse family, decided on major surgery
for the paper, before the economics of publishing killed it outright. We visited New Orleans, just prior to
the amputation.
There's no doubt New Orleans is a city like no other. A wonderful ethnic cocktail, a place that dances to
its own rhythms and a town devoted to its traditions, like The Times-Picayune, the legendary newspaper
that had published every single day in New Orleans for 175 years.
Mitch Landrieu: The tradition of waking up in the morning and breaking that cup of coffee and opening
up that paper, it seems to be going by the wayside. When you take away a venerable institution like The
Times-Picayune you really kind of take away a piece of the soul of a city.
Mitch Landrieu, the mayor of New Orleans, says the loss of a daily paper is a terrible blow to a city that
has had more than its fair share of misfortune.
_ Mitch Landrieu: People in this city were worried that it was going to send a message to the rest of the
country that we weren't a big league city because we're not going to have a daily paper.
Morley Safer: But the facts of life are that newspapers are folding all over the country. it's a dying
business.
Mitch Landrieu: It may be. But that doesn't mean that people have to like it.
New Orleanians may be outraged that the paper now publishes only three days a week, but they still
start those days with their coffee and beignets and their Times-Pic.
Established in 1837, it was called the Picayune because that's how much it cost -- one picayune -- an old
Spanish coin. The paper became a civic watchdog, a nemesis of corrupt politicians like Huey Long. Ciassic
American writers like O. Henry and William Faulkner wrote for the paper. It won several Pulitzer prizes,
most recently for its reporting of Hurricane Katrina.
David Carr: It has a central role that newsmen like me dream of. And it's hard to not have a crush on it.
David Carr, a reporter who covers all things media for the New York Times, says The Times-Picayune was
one of the few things that worked in a city that generally doesn't.
David Carr: Schools aren't great. Public housing doesn't go very weil. They have problems with their
police. They've always had a really good newspaper.
Morley Safer: {f it works, how come it's going under?
 

Case 1:19-cv-00810-RBW Document 58 Filed 06/03/19 Page 8 of 16

USCA Case #19-5121 Document #1788254 Filed: 05/16/2019 Page 7 of 16

David Carr: Delivering a newspaper, like, making it thump on your doorstep, it's a really hard business.
It's an expensive business. What the Newhouses did is said, "You know what? This only really works
three days a week. So, let's cut to those three days." That's when it pays.

As sad as it is to witness local newspapers die or slowly disappear, technology and the economic facts
are inescapable. The lumbering and expensive process of rolls of newsprint being fed into gigantic
presses that spew out tons of newspapers which must be loaded on to trucks that drive into the night to
ultimately deliver the paper to doorsteps, diners and newsstands. It seems almost quaint when you
consider that the same news, only fresher, can be dispatched at the speed of light to millions at a
fraction of the cost and yet The Times-Picayune still showed a profit.

David Carr: | think that The Times-Picayune was making money but the trend lines for all of Newhouses'
newspapers, including The Times-Picayune, was down eight to 10 percent every single year. So it's sort
of an existential threat.

So Steve Newhouse, chairman of the company's digital arm, announced a massive restructuring to build
a viable future for the paper. The focus would shift to the paper's 24-hour website. A print edition would
be published only Wednesday, Friday and Sunday/ More than 200 people would lose their jobs; press
operators, copy editors, photographers and distinguished senior reporters. The changes were called
painful but inevitable.

> Steve Newhouse declined to be interviewed. He referred us to Jim Amoss, the highly
respected long-time editor of the paper.

Morley Safer: Did you agree with the decision to start publishing only three days a week?

Jim Amoss: Well, we'd been grappling, as al! metro newspapers in this country have with what's
happening to our industry. And that is a steady decline in circulation, a steady decline in print ad
revenue. And the solutions there aren't many. One is to act as though nothing were happening and
continue business as usual. And to me, that's presiding over a gradual irrelevancy and a gradual death.
Morley Safer: What you're saying is that the patient was dying and the only way to save it was to cut off
all four limbs and replace it with an artificial one?

Jim Amoss: The patient, and by that | would say the national patient has been in a lingering illness for a
very long time. And some of the doctors are standing by and wringing their hands. And some are walking
away and saying, "This is an incurable illness." And others are actually trying operations that have a good
chance of succeeding.

The company is hoping that by reducing the number of publishing days at many of its 35 regional
newspapers it will drive readers to their websites...

David Carr: They are determined, determined, to transform these newspapers into digital franchises. But
if you think of most newspapers are in the emergency room, right? They're all wounded one way or
another. And you pick The Times-Picayune, one of- really, one of the stronger papers in America, and
say, "Ah, we'll do major surgery on that one.” Seems odd.

Morley Safer: Did they anticipate the kind of outrage that the announcement produced?

David Carr: They knew they were going to get some biowback. | don't-- | don't think they expected the
gale force winds, the hurricane winds that came at them. | mean, people were frantic.

Advertisers declared their objections. Rallies were held for fired employees and “Save the Picayune"
posters sprung up throughout the town. The city council passed a resolution urging the owners to
Case 1:19-cv-00810-RBW Document 58 Filed 06/03/19 Page 9 of 16

USCA Case #19-5121 Document #1788254 Filed: 05/16/2019 Page 8 of 16

continue printing daily and an open letter was published where local worthies warned that the
Newhouses were losing the trust of the community.

Anne Milling: If the Newhouses have given up on New Orleans as they have why not just sell it? Don't
hold us hostage.

Anne Mitling--a local philanthropist is one of several prominent New Orleanians who supported the
protest. She was joined by Gregory Aymond, archbishop of New Orleans and Lolis Elie, a writer and
former Times-Picayune columnist.

Morley Safer: Why this outrage over a newspaper cutting back?

Lolis Eli: Part of what happened-- particularly after Katrina was a sense of community. And Times-
Picayune was a big part of that.

The paper published - literaily -- through hell and high water. Dozens of reporters kept the world
informed about what was happening while even their own homes were flooded. In the aftermath, the
paper became a beacon of civic solidarity.

Anne Milling: We've recovered a great deal. But we still have a long way to go. There's serious issues
before us that we need that daily watchdog voice.

Morley Safer: Archbishop, this has more to do with Mammon than with God. How come you got so
deeply involved in it?

Archbishop Aymond: | got deeply involved because I'm from New Orleans. | was born and raised here. |
have a great love for the people in the city and our tradition. But besides that | really am concerned
about the elderly and the poor. This puts them in a very disadvantaged position.

The reduced paper was portrayed as a bold step into the digital future but New Orleans is one of the
least "wired" cities in the country with more than a third of the city without Internet access.

Anne Milling: That's huge in terms of the population in this community. And you can say, “Well-- well,
maybe these people don't read the newspaper.” But | can promise you, you can see people biack, white,
young, old, Hispanic, Vietnamese buying newspapers at drug stores, grocery stores, sitting at coffee
shops. People read The Times-Picayune.

Morley Safer: Well, | think what the suggestion is that the future looks very bleak for the paper. And like
any business, they gotta look ahead.

> Archbishop Aymond: But one of the puzzling things for me is that we know that there are
others, specifically Mr. Tom Benson who is willing to buy the paper.

> Tom Benson, a local billionaire owner of the New Orleans Saints football team offered to buy
the paper to keep it printing daily. He was told that the paper was not for sale...

Morley Safer: If someone is foolish enough to want to buy a newspaper and you're in the business of
showing a profit, you'd think you'd jump at the offer.

Jim Amoss: Well, ! think our owners are also in the business of newspapering and journalism and care
about the preservation of the news report that we are going to be abie to deliver in this town. | know
that sounds terribly altruistic. But !'ve just seen so much evidence of that being the case.

Morley Safer: Did you expect that this decision would be made with such outrage?

Jim Amoss: Well I'm a product of this community. This is my hometown. | think | know it well. And |
understand the sadness, | understand the anger, and we all have something in common. And that is that
we're driven by a passion for this city.
ae

Case 1:19-cv-00810-RBW Document 58 Filed 06/03/19 Page 10 of 16
USCA Case #19-5121 Document #1788254 Filed: 05/16/2019 Page 9 of 16

Lolis Elie, the former columnist, has the passion but doesn't believe the abbreviated paper will satisfy it.
Lolis Elie: How can half as many people cover the same amount of news with half as many resources?
We fear for the quality of the journalism.

Though the owners promised an improved website and created new jobs to service it, Elie says it's
geared toward fun and games rather than watchdog journalism.

Morley Safer: You feel that a newspaper online is a toothless watchdog.

Lofis Elie: it's not the same if | call you and | say, "Morley, I'm going to put this story online two weeks
from now or, you know, three days from now.” It’s not the same thing.

Jim Amoss: There is no law of nature that says that kind of journalism is inextricably linked to ink on
paper. We fully intend to continue to produce the kind of public trust journalism for which they know
us.

Morley Safer: New Orleans is a kind of reporters’ delight.

Mitch Landrieu: Yeah.

Morley Safer: You'd have to agree, yes?

Mitch Landrieu: Well, of course, it is. Yeah. We tell good stories down here.

Morley Safer: We tell good stories and--

Mitch Landrieu: Or we make good stories.

Morley Safer: There's a lot of hanky-panky goes on.

Mitch Landrieu: Yes, sir.

Morley Safer: Do you think that the city and state are going to suffer because the watchdog isn't on
watch in quite the same way?

Mitch Landrieu: Right. | hope not. The more robust press we have the better everybody is. So I'm hoping
that that is not going to suffer.

The great steel presses of The Times-Picayune are mostly silent now, reduced to working fess than half
the time. The questions is: Will it become fess than half of what it once was?

And there are rumblings that an even larger Newhouse newspaper, The Cleveland Plain Dealer, founded
in 1842 and with a circulation close to 300,000, could soon be next.
Case 1:19-cv-00810-RBW Document 58 Filed 06/03/19 Page 11 of 16

Buftert quastions blew Orleans nswsapar shengeesbiew Orleans Lpcal Nena Wy eathetp an Peed ye

MEMBER CENTER: Create Account j Log In

@ SITESEARCH WEBSEARCHBYCougle | GO

 

Buffett questions New Orleans newspaper changes
Updated: Jun 01, 2012 5:16 PM CDT

OMAHA, Neb. (AP) - Billionaire Warren Buffett is questioning the
wisdom of changes the New Orleans Times-Picayune newspaper
plans to make this fall.

Last week the Times-Picayune and three major Alabama dailies
owned by the Newhouse family’s Advance Publications
announced pians to cut back to three printed issues a week. The
newspapers will shift its focus to online news.

Buffett, whose Berkshire Hathaway just bought 63 newspapers from Media General for $142 million,
says he was surprised by the New Orleans announcement.

 

Buffett says publishing a newspaper three days a week seems "simply unsustainable over the longer
term.”

New Orleans musician Evan Christopher says Buffett's reaction is in response to an open letter he
wrote to Buffett about the changes.

(Copyright 2012 by The Associated Press. All Rights Reserved.)

 

CAN'T FIND SOMETHING?

 

 

 

SEARCH FOR IT HERE
Fox 8 WVUE-TV | SEARCH
Louisiana Media Company, LLC. {
1025 S. Jefferson Davis Parkway i
New Orleans, LA 70125 HOME
General Number: (504) 486-6161 LINKS
News Tips: (504) 483-1503 CONTESTS
News Room Fax: (504) 483-1543 LOCAL COUPONS
FOX 8 STUDIOS
|

http://www. fox8live.com/story/18680374/buffett-questions-new-orleans-newspaper-change... 6/2/2012

 
Pasting hope nie

Case 1:19-cv-00810-RBW Document 58 Filed 06/03/19 Page 12 of 16

USCA Case #19-5121 Document #1788254 Filed: 05/16/2019 Page 11 of 16

THE LAST EDITION How a Newspaper War in New Orleans Ended: With a Saked Alaska and Layoffs
By Campbell Robertson May 12, 2019
https://www.nytimes.com/2019/05/12/us/new-orleans-advocate-times-

picayune.html?nl=todaysheadiines&emc=edit_th 190513

 

NEW ORLEANS — The announcement came via the baked alaska.

On May 2, senior staff members at The Advocate newspaper gathered in a room at Antaine’s, one of the
white-linen dining palaces in the French Quarter of New Orleans, for a lunch purportedly in honor of the
paper's first-ever Pulitzer Prize. The win was the crowning moment for The Advocate since it stormed
into New Orleans journalism about six years ago. Drawn in icing on one side of the dessert was The
Advocate’s logo.

But on the other side, to the surprise of many in the room, was the logo of its 182-year-old neighbor
turned rival, The Times-Picayune. The baked alaska broke the news: The two papers were now one,
bringing an end to an extraordinary modern newspaper war.

Within hours, the staff of The Times-Picayune, or nola.com as the flagship website is called, learned that

they were losing their jobs. What The Advocate had bought, for an undisclosed amount, was the
brand, the site, the arch he iber list -—- not the employees.

> New Orleans thus became the latest American city to be left with fewer reporters covering its
affairs, as local newspapers across the country —- through mergers, buyouts, layoffs, whatever
it takes — try to survive.

“The most optimistic person | know stili says we are just going to have fewer journalists,” said Jeremy
Littau, a professor of journalism at Lehigh University. “That is the cold truth.”

The purchase of The Times-Picayune delivered a stunning verdict on an unpopular and often muddled
strategy pursued by its owner, Advance Local Media, a company run by the Newhouse family, which also
controls Condé Nast, the publisher of Vogue, Vanity Fair and The New Yorker.

As print advertising has plummeted across the industry, newspaper businesses that once enjoyed
profitable focal monopolies have struggled to stay afloat. In response, Advance Local has rolled out an
aggressive digital strategy for the roughly two dozen newspapers it operates around the country,
including papers in New Jersey, Alabama and Michigan.

What went wrong in New Orleans, journalism experts said, was not the instinct to embrace change, but
the execution. Nothing comparable has happened at other Advance publications since 2012, when the

company introduced its “digital-first” strategy. And the company, which is privately held, said that last
year was financially its best year since then.

Randy Siegel, the chief executive of Advance Local, acknowledged in an email that the company’s effort
in New Orleans had gone along “a rocky and at times painful road,” but he pointed out that nola.com
had become the largest news website in Louisiana. He said he still believed that the company’s focus on
digital journalism was a “sustainable model” for the other newspapers owned by Advance.

The event that would set off the New Orleans newspaper war took place seven years ago to the month.
In May 2012, Advance Local announced it was cutting back publication of The Times-Picayune from
seven days a week to three, making New Orleans the largest American city at that time without a daily
newspaper. About one-third of the paper's staff was laid off.
Debate dem gO BR aR eS AM ane ROME SH OEE CGE

Case 1:19-cv-00810-RBW Document 58 Filed 06/03/19 Page 13 of 16

USCA Case #19-5121 Document #1788254 Filed: 05/16/2019 Page 12 of 16

in a city that loves to read about itself, that decision about a paper that had been one of the very few
local institutions to shine after Hurricane Katrina kicked up a storm of citywide outrage. !t also kicked off
an unusually vigorous stretch of journalism.

“We've had two newspapers in a smail city, in a poor city — we’ve had a lot of journalists, probably
more than the economics can support, and we've had a lot of good journalism,” said Stephanie Grace, a
columnist for The Advocate and one of more than two dozen journalists who crossed over from The
Times-Picayune in recent years.

“This,” she said of the war’s end, “is the reality check.”

There is no war without casualties. Shortly after 2 p.m. on May 2, the staff of The Times-Picayune were
told to gather for a sudden announcement.

‘it’s a difficult decision, needless to say,” Tom Bates, the Alabama-based executive who runs the
Advance-owned outlets in the region, told the employees in the newsroom and those who had called in
remotely — one of whom interrupted the somber ten-minute speech to ask who exactly was speaking.
“The company was not looking to sell,” Mr. Bates said.

in the days since, amid the unpaused business of covering the news, employees of The Times-Picayune
have been in and out of the offices of The Advocate, interviewing for positions. The leadership at The
Advocate is still figuring out the details of what, exactly, it has purchased.

But there is nowhere near room enough on The Advocate’s payroll for all 65 people who are being laid
off from the nola.com newsroom, or the dozens more from other parts of the business.

The head count for the news staff at the combined Times-Picayune/Advocate, including those based in
Baton Rouge and Lafayette, may ultimately be sizable for a regional paper in 2019. But it will almost
certainly be below 175, the number who were working in the Times-Picayune newsroom on the eve of
the 2012 cuts.

That the options are thinning in newspaper journalism is just as true now in New Orleans as it has been
everywhere else for years.

“Do | want to do this anymore?” said Andrew Lopez, 32, who started writing for The Times-Picayune as a
19-year-old in 2006. He could go to work for another newspaper, he said, “and this could happen to me
again next year.”

The 2012 decision to cut back The Times-Picayune’s print publication schedule was a strategic move by
Advance, a digital approach to the challenges of the news industry that would be tried at other Advance

papers nationwide. But in New Orleans, where daily newspaper readership was unusually high, the
resistance was immediate and loud.

Rallies were held, T-shirts were made, and mocking Mardi Gras floats were paraded. Still, anger at “The
Sometimes-Picayune” appeared futile. The Newhouses were not going to change their plans, and were
not going to sell the paper to someone who would.

An unlikely combatant soon emerged in John Georges, the 58-year-old millionaire owner of a local
wholesale grocery business and a man who was, as Peter Kovacs, the editor of The Advocate, put it,
“looking to play a civic role but hadn’t figured out how.”

Mr. Georges had run unsuccessfully for mayor and governor. In 2009 he bought Galatoire’s, the dining
room of the city’s elite. He was also, at dinners and in stadium skyboxes, courting the local publishers of
The Advocate, the longtime newspaper in Baton Rouge, which began printing a daily New Orleans
edition after The Times-Picayune retrenched.

in 2013, he bought The Advocate and hired Dan Shea, who had been axed by The Times-Picayune a few
months earlier, to run it as publisher.
Case 1:19-cv-00810-RBW Document 58 Filed 06/03/19 Page 14 of 16

USCA Case #19-5121 Document #1788254 Filed: 05/16/2019 Page 13 of 16

“The endgame from the very beginning,” said Mr. Kovacs, “was to run the Newhouses out of New
Orleans.”

The Advocate hit strategically, and hard. It nabbed the advertising of the grocery stores, ate into the ads
of the rea! estate business and dominated the incredibly valuable market in paid death notices. And it
built a Picayune-in-exile. Employees who were let go from the Picayune were quickly picked up by The
Advocate. Stars who were still on the older paper’s staff were poached. About half of The Advocate’s
journalists in New Orleans now are former Picayune employees.

Meanwhile, The Times-Picayune, which had begun emphasizing its digital identity as nola.com, tried
new approaches — and then tried other ones.

There was a short-lived tabloid version of the paper. Then there was a regular broadsheet, once again
available at newsstands every day of the week. Journalists in the newsroom, now known as “the content
operation,” had to fill daily quotas for online posts, and then they didn’t. The paper left its longtime
headquarters, an old boxy landmark in the middle of the city, and moved into offices with a Silicon
Valley aesthetic. Then it moved again.

“They picked the wrong strategy,” Jack Davis, a former reporter for The Times-Picayune who went on to
become publisher of The Hartford Courant, said over lunch at a restaurant in the French Quarter.

“Or the wrong city,” suggested John Pope, the city’s pre-eminent obituary writer, who is now working
freelance for nola.com.

But as the newspaper war escalated, so did the journalism.

Reporters for The Advocate dogged crooked officials, exposed racist police and, in 2018, wrote a series
of articles on Louisiana’s acceptance of non-unanimous jury verdicts in criminal trials, which led to a
change in the law and a Pulitzer Prize.

For their part, reporters for nola.com detailed the flaws of the state mental health care system, broke
big stories about sexual harassment in the restaurant world, and chronicled the steady and ominous
disappearance of the Louisiana coastline. The purchase of The Picayune, in fact, took place in between
two separate ceremonies where articles by the newspaper received awards.

Still, Mr. Shea, the publisher of The Advocate, knew the city could not support two newspapers forever.
The trends in circulation figures and newsroom size were favoring The Advocate, so about three years
ago, he said, he began to reach out to people at Advance — casually, over coffee in New Orleans or New
York — “to see where their head was at.”

Calling a truce was not so easy, though.

It takes no time at all to pick up the bitterness among some of the laid-off Times-Picayune employees
who have landed at The Advocate, and still feel that they were unceremoniously kicked aside. Or the
irritation among journalists who stayed on at The Times-Picayune, and who see a streak of self-
righteousness in the attitude from their rivals that journalism is somehow more pure if it’s delivered on
paper every day. The entry code to a certain keypad at The Advocate’s bureau in New Orleans is, to
those in the know, a vulgar swipe at the competition.

But last fall, Mr. Shea and Mr. Georges both sensed that something had changed at Advance. The
Newhouses suddenly seemed open to some kind of deal.

“Literally, ( spent six months with the most sophisticated people in the top of the food chain in New
York,” Mr. Georges said in his office, where a double magnum of champagne sat on his desk, sent by a
iocal banker in congratulation.

At the end, he and his wife, Dathel, had a deal. The paper and the website were now theirs.
Cree wngeaneeneases

Case 1:19-cv-00810-RBW Document 58 Filed 06/03/19 Page 15 of 16

USCA Case #19-5121 Document #1788254 Filed: 05/16/2019 Page 14 of 16

“tn a time of crisis, you can pack up and go, or you can double down,” Mr. Georges said, comparing his
embrace of a seven-day printed paper to residents’ refusal to abandon New Orleans after Katrina.

The journalists losing their jobs at The Times-Picayune are now polishing résumés, looking at their
finances and gathering for drinks at the Howlin’ Wolf, a bar across the street from their office.

On the day last month when Pulitzer Prize winners were announced, The Advocate put up a paywall for
the first time, limiting the number of articles nonsubscribers can read free online. With the end of a six-
year battle and one big paper left in town, the journalists of New Orleans now turn to the real
newspaper war: surviving in the news industry at all.

Correction: May 12, 2019

An earlier version of this article misstated Randy Siegel’s characterization of Advance Local’s digital
focus. He called it a “sustainable model,” not a “sustainable mode,” for the company’s other
newspapers.

Correction: May 12, 2019

An earlier version of this article misstated when the purchase of The Times-Picayune by The Advocate
was announced. It was May 2, not May 9.

Tiffany Hsu contributed reporting, and Alain Delaqueriere contributed research.

A version of this article appears in print on May 12, 2019, on Page A1 of the New York edition with the
headline: Venerable Paper Is Shuttered With a ‘Let Them Eat Cake’. Order Reprints | Today's Paper |
Subscribe
FU RIA Pe RE FE ANE SD See eg

Case 1:19-cv-00810-RBW Document 58 Filed 06/03/19 Page 16 of 16

USCA Case ee KROWN as “Fhe Horn Repor yp Page 15 of 16

 

DEPARTMENT OF JUSTICE

 

OFFICE OF
PROFESSIONAL RESPONSIBILITY

REPORT

Investigation of Allegations of Professional Misconduct
Against Former Assistant United States Attorneys Salvador
Perricone and Jan Mann, United States Attorney’s Office
for the Eastern District of Louisiana

DECEMBER 20, 2013

NOTE: THIS REPORT CONTAINS INFORMATION FILED UNDER SEAL
IN UNITED STATES V. BOWEN, ET AL., CR. NO. 10-204 (E.D. LA.), AS
WELL AS SENSITIVE AND CONFIDENTIAL INFORMATION. DO NOT
DISTRIBUTE THE REPORT OR ITS CONTENTS WITHOUT THE PRIOR
APPROVAL OF THE OFFICE OF PROFESSIONAL RESPONSIBILITY.
